DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the actuating valve" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 28 depends from claim 27, which in turn depends from claim 15.  An actuating valve was defined in claim 26.  It is believed that claim 28 was intended to depend from claim 26 as opposed to claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 15-19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (US 5,009,451).  Figs. 5 and 6 of Hayashi disclose:
With regard to claim 15 - A height-adjustable spring arrangement for a vehicle, comprising: 
a bearing spring 249; 
a first limiting cylinder with a first limiting cylinder pot 252 and a first limiting piston 253; 
a second limiting cylinder with a second limiting cylinder pot 241 and a second limiting piston 242; and 
a guide cylinder with a guide cylinder pot 261, a displaceable guide piston 242 arranged in the guide cylinder pot 261, and a guide piston rod 243 fixed on the guide piston 242 and extending out of the guide cylinder pot 261 along a longitudinal axis of the bearing spring 249 and through the bearing spring 249, 
wherein the first limiting cylinder is fixed on the guide piston rod 243, via piston 253, on a section of the guide piston rod 243 spaced apart along the longitudinal axis from the guide piston 242, 
the first limiting cylinder forming a first bearing spring mounting 255 against which the bearing spring 249 bears, 
the guide cylinder pot 261 forming a second bearing spring mounting 262 against which the bearing spring 249 bears, the bearing spring 249 is clamped between the first and the second bearing spring mounting 255,262 with a spring prestress (initially set load, Abstract), and when the guide piston rod is displaced with the first and second limiting cylinder, the bearing spring prestress and a negative spring travel of the bearing spring remain constant relative to the bearing spring prestress and the negative spring travel before the guide rod piston is displaced (see Abstract, “has an apparatus for adjusting the height of vehicle permits its mounting length to be adjusted without changing an initially 

With regard to claim 16 - wherein the bearing spring 249, the first limiting cylinder, the second limiting cylinder and the guide cylinder are arranged concentrically with respect to one another (see Fig. 5).

With regard to claim 17 - wherein the second limiting cylinder has a guide piston stop face (see lower end near 245) configured to limit a stroke section along which the guide piston 242 is displaceable along the longitudinal axis in the guide cylinder pot 261.

With regard to claim 18 - wherein the second limiting piston 242 is configured integrally with the guide piston 242, and the second limiting cylinder pot 241 has the guide piston stop face on a side of the second limiting cylinder pot 241 which faces the bearing spring 249.

With regard to claim 19 - wherein the second limiting cylinder is arranged completely in the guide cylinder pot.  With regard to this limitation, the entirety of the second limiting cylinder is disposed within the widthwise outer confines of the guide cylinder pot and is thus believed to read on the structure.

With regard to claim 27 - A suspension fork, comprising: a first fork leg; a second fork leg; and a spring arrangement according to claim 15, wherein the spring arrangement is arranged in the first fork leg and a damper is arranged in the second fork leg (“Also, in the conventional apparatus for adjusting the height of vehicle for use in a front fork of the two-wheeled vehicle, there are two types: a type in which the initially set load can be changed and a type in which the entire length can be changed.”).

Allowable Subject Matter
Claims 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 1, 2021